Citation Nr: 1518607	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  12-29 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD) with secondary schizophrenia, paranoid type), including as secondary to PTSD.

2.  Entitlement to service connection for low blood pressure, including as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2003 and November 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran seeks service connection for depression as secondary to his service-connected PTSD.  The Board notes that claims of service-connection for psychiatric disorders are not limited to the diagnosis for which the Veteran claims service connection.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the Board has recharacterized the issue on appeal broadly to include all acquired psychiatric disorders reasonably raised by the record.

The Board notes that the Veteran's claim of service connection for depression was denied in the January 2003 rating decision on the basis that he did not have a diagnosis of depression.  In June 2003, the Veteran submitted a notice of disagreement with the denials of his claims for PTSD, hearing loss and tinnitus, and further stated that he wished to "defer" any determination of his depression claim so that he could complete further development of the claim.  Additionally, he stated that he had been treating at his local Vet Center for PTSD.  See June 2003 Notice of Disagreement.  In July 2003, the RO received a clinical summary from the Vet Center stating that the Veteran had a current diagnosis of PTSD, generalized anxiety disorder, major depression (recurrent) and panic disorder.  The Board finds that this evidence constitutes new and material evidence because it related to an unestablished fact necessary to substantiate the claim and raised a reasonable possibility of substantiating the depression claim.  See 38 C.F.R. § 3.156.  Thus, because this new and material evidence was received within one year of the January 2003 rating decision, that decision did not become final and the Veteran's claim of service connection for depression has been pending since that time.  See 38 U.S.C.A. § 7105 (West 2014); see also 38 C.F.R. §§ 3.156(b), 20.201 (2014); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, his diagnosed acquired psychiatric disorders of depression, generalized anxiety disorder and panic disorder were caused or aggravated by his service-connected PTSD.  

2.  The Veteran has not exhibited low blood pressure or any disorder related to low blood pressure at any point during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, other than PTSD with secondary schizophrenia, paranoid type, have been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. §§ 3.303, 3.310 (2014). 

2.  The criteria for service connection for low blood pressure, including as secondary to PTSD, have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).

The duty to notify with regard to the Veteran's claim of service connection for low blood pressure was satisfied prior to the RO's initial decision by way of a letter sent to the Veteran in August 2010 that informed him of his duty and the VA's duty for obtaining evidence, explained what evidence and information was required to substantiate his claim, and apprised him of how the VA determines disability ratings and assigns effective dates.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of his claim.  Relevant to the duty to assist, his service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was provided with a VA examination in connection with his low blood pressure claim in October 2010.  The Board finds that the examination is adequate because it included a physical examination of and interview with the Veteran, and a review of the relevant records and history.  Additionally, the examiner provided clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the VA met its duty to provide a medical examination or opinion pursuant to 38 C.F.R. § 3.159(c)(4)(i) in connection with the Veteran's claim of service connection for low blood pressure.  

The Veteran withdrew his request for a hearing before the Board.  See October 2013 Written Withdrawal.  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claim, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of the issues.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim, and he will not be prejudiced as a result of the Board proceeding to a decision on the merits.

II.  Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the Veteran seeks service connection for an acquired psychiatric disorder, claimed as depression, as secondary to his already service-connected PTSD.  The evidence of record shows that he has been diagnosed with and treated for various psychiatric disorders other than PTSD with secondary schizophrenia, including major depression, generalized anxiety disorder and panic disorder.  See July 2003 & April 2011 Vet Center Clinical Summaries; see also November 2010, December 2010, January 2011 & April 2011 VA Medical Records.  Moreover, the Veteran's treating providers at the Vet Center opined that his depression, generalized anxiety disorder and panic disorders are all caused by or a consequence of his service-connected PTSD.  See July 2003 & April 2011 Vet Center Clinical Summaries.  The Board finds these opinions credible and highly probative as they are based on the treating providers' examinations/interviews with the Veteran and consideration of his relevant medical history, and are supported by a reasoned analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that the September 2005 and October 2010 VA examiners who evaluated the Veteran in connection with his claims did not diagnose any condition other than PTSD with secondary schizophrenia.  Nevertheless, given the diagnoses and opinions provided by his treating providers, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder other than PTSD with secondary schizophrenia is warranted.

III.  Service Connection for Low Blood Pressure

As stated above, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to be considered for service connection, however, a claimant must first have a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The Board finds that the evidence of record preponderates against a finding of entitlement to service connection for low blood pressure because the evidence demonstrates that the Veteran has not had a current disability manifested by low blood pressure during the appeal period.  There is no evidence in the record that he has been treated for low blood pressure or any injury/disease associated with low blood pressure during the appeal period.  Likewise, there is no evidence that he has exhibited any signs or symptoms attributed to low blood pressure, or been diagnosed with "low blood pressure" as a specific disease or condition.  His VA medical records are silent as to any treatment for low blood pressure or complaints of symptoms that were thought to be associated with low blood pressure.  These records are also silent as to any condition that was thought to be manifested by low blood pressure.  Moreover, the Veteran did not identify any non-VA health care provider who has treated him for low blood pressure or symptoms he attributes to low blood pressure, or any injury or disease he claims is resulting in low blood pressure.  Additionally, he is not on any medication for low blood pressure.  See October 2010 VA Examination Report.  

After a physical examination of the Veteran and a review of his relevant medical records and history, the October 2010 VA examiner found that there was no evidence of a diagnosis for low blood pressure.  See id.  The examiner noted that the Veteran reported having low blood pressure readings approximately two or three years prior, but that "now he has been running good blood pressure."  See October 2010 VA Examination Report.  The examiner also noted that the Veteran was negative for chest pain, congestive heart failure, palpitation, passing out, stroke, and transient ischemic attacks.  See id.  The examiner reported that the Veteran did not take medication for low blood pressure.  The Veteran did report some lightheadedness and dizziness on occasion when he would stand up after prolonged sitting, which was considered by the examiner.  During the examination, his blood pressure readings were normal.  See id.  Based on this history and the physical examination performed, the examiner found that the Veteran did not show any evidence of diagnosis for low blood pressure.  See id.  Furthermore, the examiner reported that per the medical text, there is no standard definition for low blood pressure.  See id.  The Board finds the examiner's opinion highly probative as contains clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The only evidence of record to support to Veteran's claim is his own lay statements, to which the Board affords little probative weight.  The Board notes that the Veteran is competent to provide testimony as to the symptoms he experienced, like dizziness on occasion when he would stand up after prolonged sitting, and is also competent to testify that he had blood pressure readings that were lower than normal, as reported by his health care providers.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Veteran is not competent to testify that the low blood pressure readings were indicative of any injury or disease for which service connection may be granted.  Thus, based on the competent and credible medical evidence of record, the Board finds that service connection for low blood pressure is not warranted.  



ORDER

Service connection for an acquired psychiatric disorder, diagnosed as major depression, generalized anxiety disorder and panic disorder, is granted.

Service connection for low blood pressure, to include as secondary to PTSD, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


